[formof5yearretentionawar001.jpg]
AMENDED AND RESTATED INDEPENDENCE CONTRACT DRILLING, INC. 2012 OMNIBUS INCENTIVE
PLAN FORM OF FIVE-YEAR RESTRICTED STOCK AWARD AGREEMENT This RESTRICTED STOCK
AWARD AGREEMENT (this “ Agreement ”) is made by and between Independence
Contract Drilling, Inc., a Delaware corporation (the “ Company ”), and
______________ (the “ Grantee ”) effective as of ________, 20__ (the “ Grant
Date ”), pursuant to the Amended and Restated Independence Contract Drilling,
Inc. 2012 Omnibus Incentive Plan, as amended (the “ Plan ”), a copy of which
previously has been made available to the Grantee and the terms and provisions
of which are incorporated by reference herein. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall control. WHEREAS , the Company desires to grant to the Grantee the
shares of the Company’s common stock, $0.01 par value per share, specified
herein (the “ Shares ”), subject to the terms and conditions of this Agreement;
and WHEREAS , the Grantee desires to have the opportunity to hold the Shares
subject to the terms and conditions of this Agreement; NOW, THEREFORE , in
consideration of the premises, mutual covenants and agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows: 1. Definitions . For purposes of this Agreement, in
addition to the defined terms contained in Exhibit A to this Agreement, the
following terms shall have the meanings indicated: (a) “Forfeiture Restrictions
” shall mean the prohibitions and restrictions set forth herein with respect to
the sale or other disposition of the Shares issued to the Grantee hereunder and
the obligation to forfeit and surrender such Shares to the Company. (b) “Period
of Restriction ” shall mean the period during which Restricted Shares are
subject to Forfeiture Restrictions and during which Restricted Shares may not be
sold, assigned, transferred, pledged or otherwise encumbered. (c) “Restricted
Shares ” shall mean the Shares that are subject to the Forfeiture Restrictions
under this Agreement. Capitalized terms not otherwise defined in this Agreement
shall have the meanings given to such terms in the Plan. 2. Grant of Restricted
Shares . Effective as of the Grant Date, the Company shall cause to be issued in
the Grantee’s name the following Shares as Restricted Shares: _______



--------------------------------------------------------------------------------



 
[formof5yearretentionawar002.jpg]
shares of the Company’s common stock, $.01 par value, which are granted pursuant
to the terms of the Plan. The Company shall cause certificates or electronic
book entries evidencing the Restricted Shares, and any shares of Stock or rights
to acquire shares of Stock distributed by the Company in respect of Restricted
Shares during any Period of Restriction (the “ Retained Distributions ”), to be
issued in the Grantee’s name. During the Period of Restriction such electronic
book entries and certificates shall bear a restrictive legend to the effect that
ownership of such Restricted Shares (and any Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms, and conditions provided in the Plan and this Agreement. The Grantee shall
have the right to vote the Restricted Shares awarded to the Grantee and to
receive currently and retain all regular dividends paid in cash or property
(other than Retained Distributions), and to exercise all other rights, powers
and privileges of a holder of Shares, with respect to such Restricted Shares,
with the exception that (a) the Grantee shall not be entitled to delivery of the
stock certificate or certificates or electronic book entries representing such
Restricted Shares until the Forfeiture Restrictions applicable thereto shall
have expired, (b) the Company shall retain custody of all Retained Distributions
made or declared with respect to the Restricted Shares (and such Retained
Distributions shall be subject to the same restrictions, terms and conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid, or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in separate accounts and
(c) the Grantee may not sell, assign, transfer, pledge, exchange, encumber, or
dispose of the Restricted Shares or any Retained Distributions during the Period
of Restriction. Upon issuance any certificates shall be delivered to such
depository as may be designated by the Committee as a depository for safekeeping
until the forfeiture of such Restricted Shares occurs or the Forfeiture
Restrictions lapse, together with stock powers or other instruments of
assignment, each endorsed in blank, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions which shall be forfeited in accordance with the Plan and
this Agreement. In accepting the award of Shares set forth in this Agreement the
Grantee accepts and agrees to be bound by all the terms and conditions of the
Plan and this Agreement. 3. Transfer Restrictions . The Shares granted hereby
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, to the extent then subject to the
Forfeiture Restrictions. Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby. Further, the
Shares granted hereby that are no longer subject to Forfeiture Restrictions may
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable securities laws. The Grantee also agrees that the
Company may (a) refuse to cause the transfer of the Shares to be registered on
the applicable stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) give related instructions to
the transfer agent, if any, to stop registration of the transfer of the Shares.
4. Vesting . (a) The Shares that are granted hereby shall be subject to the
Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to the
Shares that are awarded hereby in -2-



--------------------------------------------------------------------------------



 
[formof5yearretentionawar003.jpg]
accordance with the following schedule, provided that the Grantee’s employment
with the Company and its subsidiaries has not terminated prior to the applicable
lapse date: Number of Restricted Shares Lapse Date as to Which Forfeiture
Restrictions Lapse third anniversary of Grant Date 1/3 fourth anniversary of
Grant Date 1/3 fifth anniversary of Grant Date 1/3 (b) Notwithstanding any other
provision of this Agreement or any employment or change of control agreement to
the contrary, if, during the Term, a Change of Control occurs and following such
Change of Control the Grantee’s employment with the Company and its Affiliates
is terminated by the Company without Cause (other than for death or Disability)
or by the Grantee for Good Reason, then any remaining Forfeiture Restrictions
shall lapse as to all then unvested Restricted Shares that are granted hereby.
(c) Upon the lapse of the Forfeiture Restrictions with respect to the Shares
granted hereby the Company shall cause to be delivered to the Grantee a stock
certificate or electronic book entry representing such Shares, and such Shares
shall be transferable by the Grantee (except to the extent that any proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of applicable securities law). (d) Except as otherwise
provided in Section 4(b) hereof and notwithstanding any other provision of this
Agreement or any employment or change of control agreement to the contrary, if
the Grantee ceases to be employed by the Company or an Affiliate for any reason
(including due to the death or Disability of the Grantee or termination of
employment by the Company or Grantee for any reason) before the applicable lapse
date, the Forfeiture Restrictions then applicable to the Restricted Shares shall
not lapse and all the Restricted Shares shall be immediately forfeited to the
Company. 5. Capital Adjustments and Reorganizations . The existence of the
Restricted Shares shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding. 6. Tax Withholding . To the
extent that the receipt of the Restricted Shares or the lapse of any Forfeiture
Restrictions results in income to the Grantee for federal, state, local or
foreign income, employment or other tax purposes with respect to which the
Company or its subsidiaries or any Affiliate has a withholding obligation, the
Grantee shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company or its subsidiaries or any
Affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Grantee fails to do so, the Company or its subsidiaries
or any -3-



--------------------------------------------------------------------------------



 
[formof5yearretentionawar004.jpg]
Affiliate is authorized to withhold from the Shares granted hereby or from any
cash or stock remuneration then or thereafter payable to the Grantee in any
capacity any tax required to be withheld by reason of such resulting income,
sufficient to satisfy the withholding obligation. 7. Section 83(b) Election .
The Grantee shall not exercise the election permitted under section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to the Restricted Shares
without the prior written approval of the General Counsel or the Chief Financial
Officer of the Company. If the General Counsel or the Chief Financial Officer of
the Company permits the election, the Grantee shall timely pay the Company the
amount necessary to satisfy the Company’s attendant tax withholding obligations,
if any, and shall provide a copy of any such filing to the Company promptly
after submission to the Internal Revenue Service. 8. No Guarantee of Tax
Consequences . The Company and the Committee make no commitment or guarantee
that any federal, state, local or other tax treatment will (or will not) apply
or be available to any person eligible for compensation or benefits under this
Agreement. The Grantee has been advised and been provided the opportunity to
obtain independent legal and tax advice regarding the granting, vesting and
settlement of Restricted Shares pursuant to the Plan and this Agreement. 9. No
Fractional Shares . All provisions of this Agreement concern whole Shares. If
the application of any provision hereunder would yield a fractional share, such
fractional share shall be rounded down to the next whole share if it is less
than 0.5 and rounded up to the next whole share if it is 0.5 or more. 10.
Employment Relationship . For purposes of this Agreement, the Grantee shall be
considered to be in the employment of the Company and its Affiliates as long as
the Grantee has an employment relationship with the Company and its Affiliates.
The Committee shall determine any questions as to whether and when there has
been a termination of such employment relationship, and the cause of such
termination, for purposes of the Plan and the Committee’s determination shall be
final and binding on all persons. 11. Not an Employment Agreement . This
Agreement is not an employment or service agreement, and no provision of this
Agreement shall be construed or interpreted to create an employment or other
service relationship between the Grantee and the Company, its subsidiaries or
any of its Affiliates, to guarantee the right to remain employed by the Company,
its subsidiaries or any of its Affiliates for any specified term or to require
the Company, its subsidiaries or any of its Affiliates to employ the Grantee for
any period of time. 12. Legend . The Grantee consents to the placing on the
certificate or electronic book entry for the Shares an appropriate legend
restricting resale or other transfer of the Shares except in accordance with all
applicable securities laws and rules thereunder. 13. Notices . Any notice,
instruction, authorization, request, demand or other communications required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telecopy or similar facsimile means, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at the Company’s principal business office addressed to the
attention of the Company’s General Counsel and to the -4-



--------------------------------------------------------------------------------



 
[formof5yearretentionawar005.jpg]
Grantee at the Grantee’s residential address indicated beneath the Grantee’s
signature on the execution page of this Agreement, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested. 14. Amendment and Waiver . Except as otherwise provided herein or in
the Plan or as necessary to implement the provisions of the Plan, this Agreement
may be amended, modified or superseded only by written instrument executed by
the Company and the Grantee. Only a written instrument executed and delivered by
the party waiving compliance hereof shall waive any of the terms or conditions
of this Agreement. Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Grantee. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or the breach
of any term or condition contained in this Agreement, in one or more instances,
shall be construed as a continuing waiver of any such condition or breach, a
waiver of any other condition, or the breach of any other term or condition. 15.
Dispute Resolution . In the event of any difference of opinion concerning the
meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee. 16. Governing Law and Severability . The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect. -5-



--------------------------------------------------------------------------------



 
[formof5yearretentionawar006.jpg]
17. Clawback Provisions . Notwithstanding any other provisions in this Agreement
or the Change of Control Agreement to the contrary, any incentive-based
compensation, or any other compensation, payable pursuant to this Agreement or
any other agreement or arrangement with the Company or an affiliate which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company or an
affiliate pursuant to such law, government regulation or stock exchange listing
requirement.) 18. Successors and Assigns . Subject to the limitations which this
Agreement imposes upon the transferability of the Shares granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and the Grantee, the Grantee’s permitted
assigns, executors, administrators, agents, legal and personal representatives.
19. Counterparts . This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument. -6-



--------------------------------------------------------------------------------



 
[formof5yearretentionawar007.jpg]
IN WITNESS WHEREOF , the Company has caused this Agreement to be duly executed
by an officer thereunto duly authorized, and the Grantee has executed this
Agreement, all effective as of the date first above written. INDEPENDENCE
CONTRACT DRILLING, INC. By: Name: J. Anthony Gallegos Title: Chief Executive
Officer Address for Notices: Independence Contract Drilling, Inc. 20475 Hwy 249,
Suite 300 Houston, Texas 77070 Attn: Chief Executive Officer GRANTEE Name:
Address for Notices: Executive’s then current address shown in the Company’s
records. Restricted Stock



--------------------------------------------------------------------------------



 
[formof5yearretentionawar008.jpg]
Irrevocable Stock Power KNOW ALL MEN BY THESE PRESENTS , that the undersigned,
For Value Received , has bargained, sold, assigned and transferred and by these
presents does bargain, sell, assign and transfer unto the Secretary of
Independence Contract Drilling, Inc. a Delaware corporation (the “Company ”),
the Shares transferred pursuant to the Restricted Stock Award Agreement dated
_______, 20__, between the Company and the undersigned; and subject to and in
accordance with such Restricted Stock Award Agreement the undersigned does
hereby constitute and appoint the Secretary of the Company the undersigned’s
true and lawful attorney, IRREVOCABLY, to sell, assign, transfer, hypothecate,
pledge and make over all or any part of such Shares and for that purpose to make
and execute all necessary acts of assignment and transfer thereof, and to
substitute one or more persons with like full power, hereby ratifying and
confirming all that said attorney or his substitutes shall lawfully do by virtue
hereof. In Witness Whereof , the undersigned has executed this Irrevocable Stock
Power effective the __th day of ______, 20__. Name: 8



--------------------------------------------------------------------------------



 
[formof5yearretentionawar009.jpg]
EXHIBIT A (1)“Change of Control ” shall mean: (i) the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act ”)) (a “
Person ”) of beneficial ownership (within the meaning of Rule 13d- 3 promulgated
under the Exchange Act) of 50 percent or more of either (A) the then outstanding
shares of common stock or membership interests of the Company (the “Outstanding
Company Common Stock ”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors or managers (the “ Outstanding Company Voting Securities ”); provided,
however, that for purposes of this subsection A, the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company or any acquisition by the Company; or (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (3) any acquisition by any
corporation pursuant to a transaction that complies with clauses (1), (2) and
(3) of subsection (i) of this definition; or (ii) individuals, who, as of the
date hereof constitute the Board (the “Incumbent Board ”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders or members, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual was a member of the
Incumbent Board, but excluding, for purpose of this subsection (ii), any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; (iii) consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Corporate Transaction ”) in each case, unless,
following such Corporate Transaction, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 60 percent of, respectively, the then outstanding shares
of common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in 9



--------------------------------------------------------------------------------



 
[formof5yearretentionawar010.jpg]
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (2) no Person
(excluding any corporation resulting from such Corporate Transaction or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, 20 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Corporate Transaction and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or (iv) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company. (2) “Cause ” shall mean Grantee’s:
(i) willful and continued failure to comply with the reasonable written
directives of the Company for a period of thirty (30) days after written notice
from the Company; (ii) willful and persistent inattention to duties for a period
of thirty (30) days after written notice from the Company, or the commission of
acts within employment with the Company amounting to gross negligence or willful
misconduct; (iii) misappropriation of funds or property of the Company or
committing any fraud against the Company or against any other person or entity
in the course of employment with the Company; (iv) misappropriation of any
corporate opportunity, or otherwise obtaining personal profit from any
transaction which is adverse to the interests of the Company or to the benefits
of which the Company is entitled; (v) conviction of a felony involving moral
turpitude; (vi) willful failure to comply in any material respect with the terms
of any employment agreement with the Company and such non-compliance continues
uncured after thirty (30) days after written notice from the Company; or (vii)
chronic substance abuse, including abuse of alcohol, drugs or other substances
or use of illegal narcotics or substances, for which Grantee fails to undertake
treatment immediately after requested by the Company or to complete such
treatment and which abuse continues or resumes after such treatment period, or
possession of illegal 10



--------------------------------------------------------------------------------



 
[formof5yearretentionawar011.jpg]
narcotics or substances on Company premises or while performing Grantee’s duties
and responsibilities. For purposes of this definition, no act, or failure to
act, by Grantee will be considered “willful” if done, or omitted to be done, by
Grantee in good faith and in the reasonable belief that the act or omission was
in the best interest of the Company or required by applicable law. Any
termination during the Employment Term by the Company for Cause shall be
communicated by Notice of Termination. For purposes of this Agreement, a “Notice
of Termination ” means a written notice which (i) indicates the specific
provisions in the definition of “cause” or “good reason” relied upon, (ii) to
the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Grantee's employment
under the provision so indicated and (iii) if the Date of Termination (as
defined below) is other than the date of receipt of such notice, specifies the
termination date (which date shall be not more than 30 days after the giving of
such notice). The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company from asserting such fact or
circumstance in enforcing the Grantee's or the Company's rights hereunder. (3)
“Good Reason ” shall mean without the express written consent of Grantee, the
occurrence of any of the following following the occurrence of a Change of
Control: (i) any action or inaction that constitutes a material breach by the
Company of this Agreement and such action or inaction continues uncured after
thirty (30) days following written notice from the Grantee; (ii) a change in the
geographic location at which Grantee must perform services to a location more
than fifty (50) miles from the location at which Grantee normally performs such
services as of the date of the occurrence of the Change of Control; or(iii) a
reduction in Grantee’s annual salary or total cash compensation levels in effect
immediately prior to the occurrence of the Change of Control or failure of
Grantee to participate in the long-term incentive programs of the ultimate
parent company following such Change of Control. Notwithstanding anything herein
to the contrary, the interim assignment of Grantee’s position, authority,
duties, or responsibilities to any person while Grantee is absent from his
duties during any period of Disability shall not constitute a Good Reason for
Grantee to terminate his employment with the Company. In addition, the Grantee’s
termination of employment shall not constitute Good Reason unless Grantee
notifies the Company of the condition or event constituting Good Reason within
ninety days (90) days of the condition’s occurrence (unless unknown to Grantee)
and the Company fails to cure the conditions, to the extent curable, specified
in the notice within thirty (30) days following such notification. Any
termination of Employment by the Grantee for Good Reason shall be communicated
by a Notice of Termination. 11



--------------------------------------------------------------------------------



 
[formof5yearretentionawar012.jpg]
12



--------------------------------------------------------------------------------



 